817 F.2d 102Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edward J. MEADOWS, Plaintiff-Appellant,v.EATON CORPORATION;  United Steelworkers of America,Defendants-Appellees.
No. 86-1665.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 31, 1986.Decided April 21, 1987.

Before MURNAGHAN, ERVIN and WILKINSON, Circuit Judges.
Charles B. Phillips, Phillips, Doherty & Swanson, on brief), for appellant.
Alton B. Prillaman, Thomas B. Dickenson, Jolly, Place, Fralin & Prillaman, on brief, for appellee Eaton Corporation.
Franklin G. Shuler, Jr., Cooper, Mitch & Crawford; C. Barry Anderson, Goldsmith & Anderson;  Bernard Kleiman, General Counsel, Carl B. Frankel, Associate General Counsel, United Steelworkers of America, of counsel, on brief, for appellee United Steelworkers.
PER CURIAM:


1
Edward J. Meadows appeals from the order of the district court granting summary judgment in favor of the defendants in this action brought under Sec.301 of the Labor-Management Relations Act, 29 U.S.C. Sec.l85.


2
We affirm the district court's order.  The six-month statute of limitations announced in DelCostello v. International Board of Teamsters, 462 U.S. 151 (1983), applies retroactively to bar this action, and such an application does not violate Meadows's due process rights.  See Zemonick v. Consolidated Coal Co., 796 F.2d 1546 (4th Cir. 1986) (en banc), rev'g 762 F.2d 381 (4th Cir. 1985).


3
We deny the defendants' request for double costs and attorney's fees pursuant to Fed.  R. App.  P. 38.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


4
AFFIRMED.